DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 11/23/2021.
Status of the Claims:
Claim(s) 1, 3-17 has/have been amended.
Claim(s) 2 has/have been canceled.
Claim(s) 1 and 3-17 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claim(s) 3 in the independent claim(s) 1, 16 and 17 including all of the limitations of any intervening claims.

	
Allowable Subject Matter
Claim(s) 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
a processor configured to: 
count at first intervals to generate a first count value; 
perform threshold processing operation on the first count value to generate a first exposure timing signal; 
adjust a start time and an end time of exposure in a frame period; 
count at second intervals to generate a second count value, wherein the second intervals are larger than the first intervals; 
perform the threshold processing operation on the second count value to generate a second exposure timing signal; Page 2 of 11Application No. 17/056,335 
Reply to Office Action of August 23, 2021take a logical product of the first exposure timing signal and the second exposure timing signal; and 
generate, based on the logical product of the first exposure timing signal and the second exposure timing signal, the control signal to control the exposure timing, wherein 
the exposure timing is controlled based on the exposure density in the exposure period, and 
the exposure timing includes

Regarding claim(s) 3-15, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 16, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are allowed for the same reasons used above.

Regarding independent claim 17, claim(s) has/have limitations similar to those treated above, and are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JASON A FLOHRE/Primary Examiner, Art Unit 2696